Citation Nr: 0930457	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-36 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder, other than diabetic peripheral neuropathy of the 
right upper extremity, claimed as secondary to service-
connected diabetes. 

2.  Entitlement to service connection for a disorder of the 
right side, claimed as secondary to service-connected 
diabetes. 

3.  Entitlement to service connection for metabolic 
encephalopathy (claimed as a brain disorder), claimed as 
secondary to service-connected diabetes. 

4.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease, claimed as secondary to service-
connected diabetes.

5.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral varicose 
veins with deep venous thrombosis, status post phlebitic 
syndrome, claimed as secondary to service-connected diabetes. 

7.  Entitlement to an initial rating in excess of 10 percent 
for diabetic peripheral neuropathy of the right lower 
extremity with recurring cellulitis. 

8.  Entitlement to an initial rating in excess of 10 percent 
for diabetic peripheral neuropathy of the left lower 
extremity. 

9.  Entitlement to an initial separate rating in excess of 10 
percent for recurring cellulitis of the left lower extremity.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  
His DD 214 and service personnel records document that he 
served in the Republic of Vietnam from April 1969 to March 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from decisions dated in November 2002 and December 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta and Decatur, Georgia that denied the 
benefits sought on appeal.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral varicose veins with deep venous thrombosis, status 
post phlebitic syndrome, claimed as secondary to service-
connected diabetes, will be addressed in the REMAND portion 
of the decision below.  


FINDINGS OF FACT

1.  A right arm disorder, other than diabetic peripheral 
neuropathy of the right upper extremity; a disorder of the 
right side, and metabolic encephalopathy (claimed as a brain 
disorder), all claimed as secondary to service-connected 
diabetes, are not currently shown. 

2.  Arteriosclerotic cardiovascular disease and hypertension 
were not shown to have been present during service, and 
current arteriosclerotic cardiovascular disease and 
hypertension were not manifested to a compensable degree 
within one-year following separation from service and are not 
causally or etiologically related to the service-connected 
diabetes. 

3.  The Veteran has no more than mild diabetic sensory 
neuropathy of the right lower extremity without significant 
motor impairment and the recurring cellulitis does not affect 
an exposed surface or extensive area, does not cause 
disfigurement or any scarring, require systemic therapy of 
more than six weeks in a 12 month period or result in any 
functional impairment. 

4.  The Veteran has no more than mild diabetic sensory 
neuropathy of the left lower leg without significant motor 
impairment. 

5.  Recurring cellulitis of the left lower extremity does not 
affect an exposed surface or extensive area, does not cause 
disfigurement or any scarring, require systemic therapy of 
more than six weeks in a 12 month period or result in any 
functional impairment. 


CONCLUSIONS OF LAW

1.  A right arm disorder, other than diabetic peripheral 
neuropathy of the right upper extremity, and a disorder of 
the right side were not incurred in or aggravated during 
active service and are not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).  

2.  Metabolic encephalopathy (claimed as a brain disorder), 
arteriosclerotic cardiovascular, and hypertension were not 
incurred in or aggravated during active service, may not be 
presumed to have been so incurred, and are not proximately 
due to or the result of a service connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).  

3.  The criteria for an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the right lower 
extremity with recurring cellulitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8521 
(2008); § 4.118, Diagnostic Code 7806 in effect prior to 
August 30, 2002; Diagnostic Code 7806 in effect since August 
30, 2002.  

4.  The criteria for an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8521 (2008). 

5.  The criteria for an initial rating higher than 10 percent 
for recurring cellulitis of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Code 7806 in effect prior to August 30, 2002; Diagnostic Code 
7806 in effect since August 30, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008). 
 

A. Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the claims for service connection, the Veteran was 
provided with pre-adjudication VCAA notice by letter, dated 
in August 2003; and thereafter by letter, dated in October 
2007, prior to readjudication of the claims in the 
Supplemental Statement of the Case of January 2009.  A 
Supplemental Statement of the Case constitutes a 
readjudication of a claim, even if it states that it is not a 
decision on the appeal.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 
F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as a readjudication 
decision); see also Prickett, 20 Vet. App. at 377-78.  

The Veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

With respect to the claims for initial ratings in excess of 
10 percent, generally, in a claim for increase the VCAA 
notice requirements are the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Also, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

However, where, as here, service connection has been granted 
and the initial rating has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
Notice of Disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 21 Vet. App. 128 (2008).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 
 

B. Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran's service treatment records and VA 
treatment records have been obtained.  Private clinical 
records have also been obtained. 

The Veteran was sent a copy of his claim file in August 2004 
and again in September 2004.  However, he has not identified 
any additionally available evidence for consideration in his 
appeal.  

The Veteran has been afforded VA examinations as to his 
service connection claims and as to the disabilities for 
which he seeks initial higher ratings. 

As there is neither indication that the Veteran was unaware 
of what was needed for claim substantiation nor any 
indication of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


II. Factual Background

A February 1968 pre-induction examination found that the 
Veteran's blood pressure was 120/70.  No pertinent 
abnormality was noted and there were no pertinent complaints 
or history recorded in an adjunct medical history 
questionnaire. 

In April 1968 and in January and July 1969 the Veteran had an 
upper respiratory infection (URI). 

The service discharge examination in March 1970 found that 
the Veteran's blood pressure was 128/84.  No pertinent 
abnormality was noted and there were no pertinent complaints 
or history recorded in an adjunct medical history 
questionnaire. 

Records of nine (9) hospitalizations of the Veteran at the 
Holy Redeemer from 1993 to 2001 were received in 2001.  
Records of his April 1993 hospitalization note that he had a 
questionable history of cellulitis of the right leg with 
stasis dermatitis. In the last 5 days he had had increased 
pain, swelling, and redness of both lower extremities.  At 
admission, for possible cellulitis, he had an elevated 
temperature and complained of severe pain in both legs.  He 
had congestive heart failure, diabetes, coronary artery 
disease and a recent myocardial infarction.  He had no 
previous history of deep vein thrombosis or pedal edema.  He 
had a history of cellulitis of the right lower extremity with 
stasis dermatitis.  On examination at admission he had some 
chronic venous stasis but no significant cellulitis of the 
legs. 

The Veteran underwent Holy Redeemer hospitalization in July 
1994 upon having left leg pain and swelling as well as an 
elevated temperature.  He also complained of a change in 
mental status because he was becoming confused.  It was noted 
that his prior admission was significant for his having been 
delirious when brought in for similar complaints.  He was 
admitted for possible IV antibiotics and questionable sepsis.  
He had no known history of high blood pressure or diabetes.  
On examination he had swelling and inflammation of the left 
leg and mild inflammation of the right leg.  A venous study 
of the left lower extremity was negative for evidence of deep 
venous thrombosis. 

The Veteran was hospitalized again in September 1994 at the 
Holy Redeemer Hospital for severe cellulitis of the right 
lower extremity and was felt to have phlebitis associated 
with the cellulitis.  With antibiotics the cellulitis 
resolved.  During hospitalization in October 1994 he had high 
ligation stripping of the right greater saphenous vein and 
segment veins through approximately ten separate incisions.  
The relevant operative report impressions were bilateral 
cellulitis, rule out deep venous thrombosis; hyperglycemia, 
and hypercholesterolemia. 

In a February 1996 statement the Veteran reported having had 
recurrent cellulitis for the past 6 years, with severe 
infections causing high fever and great pain.  He had been 
hospitalized for this many times.  He related having had 
vascular surgery in October 1994 because of problems with his 
legs. 

Dr. Panis reported in February 1996 that the Veteran had 
significant varicose veins and recurrent phlebitis.  He had 
had corrective surgery but still had recurrent phlebitis and 
cellulitis. 

On VA skin examination in May 1996 the Veteran reported that 
during and after service he had had swelling of both legs.  
He had recently been treated for cellulitis.  He complained 
of often having pruritus and rashes on his arms.  On 
examination there was a slight amount of non-pitting edema of 
both lower legs.  On both arms there were foci of a brown 
discoloration and scaling, as well as some areas of 
excoriation.  Testing revealed no fungal infection.  The 
diagnosis was stasis dermatitis of both lower legs, he 
probably had an eczematous process of the left foot, and 
lichen simplex chronicus of the arms. 

On VA vascular examination in May 1996 the Veteran complained 
of current dermatitis of both legs and varicose veins, 
requiring 10 hospitalizations in the last 5 years.  The 
dermatitis was the result of the varicose veins and 
infections which required hospitalization.  He denied 
hypertension and diabetes.  The recurrent infections of both 
legs had begun in 1970.  The infection occurred below the 
knees.  A fever was present and the infection required 
antibiotics.  He had been seen by multiple physicians, with 
no definite diagnosis except cellulitis.  He complained of 
chest pain radiating into the neck and down the right arm.  
On physical examination his blood pressure was 122/84.  His 
heart was normal and without murmurs.  There was a healed 
scar in the right upper abdominal quadrant from a prior 
cholecystectomy.  Peripheral pulses were +1, bilaterally.  He 
had multiple varicose veins of the right leg and healed areas 
of prior dermatitis, and redness of the left leg.  There was 
evidence of a recent infection and healed areas of skin from 
recurrent leg infections.  A chest X-ray was within normal 
limits.  The pertinent diagnoses were stasis dermatitis of 
both legs, varicose veins of both legs, recurrent dermatitis 
of both legs, and recurrent infections of both legs. 

On VA skin examination in December 1996 (in conjunction with 
a claim for an increased rating for service-connected 
dermatophytosis of the feet) the Veteran reported that his 
lower extremities, from the knees down, became erythematous, 
tender, and warm.  He also developed systemic temperatures of 
up to 104 degrees during these periods.  He had received 
multiple treatment modalities and stated that in the past the 
condition had responded to antibiotics and he had had vein 
stripping of the lower extremities.  He had no subjective 
complaints of pruritus.  On physical examination he had 
xerosis of both lower extremities.  There were mild hemolytic 
changes.  He had scaling, pitting, and interdigital 
maceration.  The diagnoses were recurrent "erysipelas" and 
tinea pedis.  Given his history of erythema, tenderness, 
fevers, and response to antibiotics, continuation of 
antibiotics was recommended.  It was further stated that his 
past vein stripping made him susceptible to recurrent 
erysipelas. 

Erysipelas is an acute superficial form of cellulitis 
involving the dermal lymphatics, usually caused by infection 
with group.  A streptococci, and chiefly characterized by a 
peripherally spreading hot, bright, red, edematous, brawny, 
infiltrated, and sharply circumscribed plaque with a raised 
indurated border. Dorlands Illustrated Medical Dictionary, 
27th Ed., page 577. 

The Veteran was hospitalized in February 1997 at the Holy 
Redeemer Hospital because he had been confused and delirious 
at home, most probably because of infection.  He was toxic 
appearing.  His cellulitis improved on antibiotics.  He had a 
past history of chronic venous insufficiency with recurrent 
cellulitis of both legs.  He had symptoms typical of his past 
cellulitis.  The relevant diagnoses were bilateral lower 
extremity cellulitis and metabolic encephalopathy.  During 
hospitalization in May 1997, for cellulitis with hemorrhagic 
blister of the left foot, it was noted that he had a history 
of recurrent cellulitis of both legs, and varicose veins.  He 
had a cellulitic process in, and a hemorrhagic blister on, 
the left foot.  A culture from the blister showed 
Staphylococcus aureus sensitive to Keflex.  An EKG revealed a 
minor right-sided conduction delay.  The relevant diagnoses 
were cellulitis of the left foot, blister formation growing 
Staphylococuss aureus, dermatophytosis, hypercholesterolemia, 
diabetes, and varicose veins with deep venous insufficiency. 

During Holy Redeemer hospitalization in January 1999 a 
Doppler study showed no deep venous thrombosis in the right 
leg.  Blood cultures were negative.  The relevant diagnoses 
were recurrent cellulitis of the right leg, recurrent 
cellulitis, post phlebitic syndrome, and diabetes.  During 
hospitalization in April 1999 ultrasound studies of the lower 
extremities showed no deep venous thrombosis.  He had no 
known history of renal or kidney problems.  An EKG showed 
minor nonspecific ST-T wave changes.  Blood cultures showed 
no growths.  The relevant diagnoses were acute cellulitis, 
diabetes, and chronic renal insufficiency. 

In May 2001 Dr. Panis reported that the Veteran's diagnoses, 
and approximate onset dates, were: 1993 onset of 
hypertension, diabetes, chronic venous insufficiency and leg 
pain, chronic cellulitis and abscess, deep venous thrombosis, 
arteriosclerotic cardiovascular disease; 1995 onset of rash; 
1996 onset of superficial thrombophlebitis; 1997 onset of 
hypercholesterol; and 2000 onset of diabetic neuropathy and 
phlebitis of the arm. 

In a joint May 2001 statement the Veteran and his wife 
reported that he had first been diagnosed with diabetes in 
1993.  After service he was treated by a family physician for 
symptoms of his feet which began during service and after 
about six months the infection resolved, leaving dark spots 
on the soles of his feet.  In the mid-1980s he again started 
having sporadic infections of his feet and also on his legs 
which caused extreme pain and high fevers, many times 
requiring hospitalization.  These infectious outbreaks were 
puzzling to several physicians but, finally, in 1993 he was 
diagnosed with chronic cellulitis and abscesses by the family 
physician, Dr. Panis. 

During Holy Redeemer hospitalization in June 2001 the Veteran 
was seen by a cardiologist and the pulmonary service.  His 
atrial fibrillation might have been prompted by exacerbation 
of his chronic obstructive pulmonary disease with 
tracheobronchitis.  He had a history of noninsulin dependent 
diabetes.  He complained of right-sided chest pain and arm 
pain.  He had uncontrolled atrial flutter.  A CAT scan of the 
head, done for a complaint of light-headedness, showed some 
mild hyperostosis frontalis, but was otherwise unremarkable.  
A chest CT scan showed aortic depression.  An initial EKG 
revealed ectropic atrial tachycardia, but this was converted 
to normal sinus rhythm.  The relevant diagnoses were 
uncontrolled atrial fibrillation, high blood pressure, and 
diabetes. 

On VA skin examination in August 2001 the Veteran reported 
having had episodic blisters on his feet as well as a rash on 
his feet and legs since service in Vietnam, and he called the 
latter cellulitis of the legs.  His current symptoms were 
pain, swelling, and itching.  On physical examination there 
was mottled hyperpigmentation of both lower legs with 
associated psoriasis and non-pitting edema of each mid-calf.  
The diagnoses were tinea pedis, probably the bullous type 
which was treated with topical antifungal ointment and 
keeping the feet dry, and stasis dermatitis, which was 
typically treated with compression stockings, topical 
emollient, or topical steroids or both. 

An August 2001 VA sonogram of the Veteran's deep veins of the 
right leg found no evidence of deep vein thrombosis and in 
the right calf there were several patent deep veins but 
isolated calf vein thrombosis could not be diagnosed or 
excluded. The impression was no deep vein thrombosis in the 
right leg. 

A December 2001 VA evaluation for diabetes noted that the 
Veteran had an eight (8) year history of diabetes.  There was 
no history of kidney disease but there was a suggestion of 
peripheral neuropathy by symptom of numbness and tingling of 
the toes.  On physical examination his blood pressure was 
140/80.  The conclusion was Type II, diabetes mellitus, with 
possible end-organ damage of the heart or brain.  The 
evaluator noted that he would have to review the records from 
the Holy Redeemer to confirm this.  But, by history, he had 
very early peripheral neuropathy. 

VA outpatient treatment records in 2002 contain a notation of 
a questionable cerebrovascular accident versus a transient 
ischemic accident in the past.  An echocardiogram revealed 
mild concentric hypertrophy, mildly thickened mitral valve.  
There was also a notation that the Veteran might have 
autonomic dysfunction, secondary to diabetes, because of his 
low blood pressure with systolic readings of 60 and 80. 

On VA examination in March 2002 it was noted that the Veteran 
had a history of diabetes for 10 to 12 years, as well as 
hypertension, COPD, recurring cellulitis or infections of the 
lower extremity, and a history suggestive of diabetic 
peripheral neuropathy.  There was no overt history of 
coronary artery disease, although the Veteran reported having 
intermittent heart palpitations or extra beats.  The examiner 
stated that after reviewing the claim file there was really 
no clear evidence of heart disease at this time.  The Veteran 
had a history of chronic onychomycosis of both feet and a 
history suggestive of paresthesias and numbness of both feet 
and both hands.  He had a history of hypertension, which was 
treated with Lisinopril.  There was no history of 
hypoglycemia or ketoacidosis.  On a neurological examination 
there was decreased vibratory sensation in the lower 
extremities, and decreased sensation to pinprick in a 
stocking distribution.  Both ankle reflexes were depressed.  
There was evidence to suggest mild cellulitis of the right 
leg and there was onychomycosis of all toenails.  The 
diagnoses were diabetes with complications including diabetic 
polyneuropathy, with evidence suggesting a milder 
fatigability with no evidence of incoordination; hypertension 
unrelated to diabetes, no evidence of active heart disease, 
COPD unrelated to diabetes, and recurring episodes of 
cellulitis, secondary to diabetes.  It was noted that the 
Veteran was prone to progression of all of the diagnoses. 

In VA Form 21-4138, Statement in Support of Claim, received 
in April 2001 the Veteran claimed service connection for, in 
part, a disorder of the right side (stating that his right 
side was giving him problems) and a disorder of the right arm 
(stating "no lifting"), which he alleged were due to his 
diabetes.  In VA Form 21-4138, Statement in Support of Claim, 
received in May 2002 the Veteran claimed service connection 
for heart disease, secondary to his diabetes. 

VA outpatient treatment records show that in May 2002 an 
ultrasound scan of the right leg was negative for deep vein 
thrombosis and the greater and less saphenous veins were 
patent. 

Records of the Paulding Hospital show treatment from 2002 to 
2007 for multiple conditions, including hypertension, COPD, 
and diabetes.  In September 2002 he had edema of both legs, 
greater in the right leg than the left. 

On VA examination in August 2004 it was reported that due to 
dermatophytosis, which the Veteran had had since 1978, he had 
ulcer formation.  The symptoms occurred constantly.  No 
exposed surface was involved.  In the past 12 months he had 
received corticosteroids for less than 6 weeks and there was 
no functional impairment from this disorder.  As to his 
diabetes he had no history of ketoacidosis or hypoglycemia.  
He had progressive loss of strength of the arms and legs, as 
well as tingling and numbness of the extremities.  The 
Veteran reported that the diabetes caused dryness and poor 
wound healing of his skin, and this had been present for 5 
years.  His heart condition caused shortness of breath, 
dizziness, chest pain, and fatigue.  His diabetes did not 
affect his arteries or his kidneys.  It was stated that he 
had had neuritis of the external popliteal (common popliteal) 
nerve of each leg, for 5 years in the left leg and 3 years in 
the right leg.  From this he had tingling, numbness, and 
weakness which occurred constantly but for which he did not 
receive any treatment.  There was no functional impairment 
due to his condition and it had not caused him to lose any 
time from work. 

On physical examination the Veteran's blood pressure was 
130/70, 134//70, and 126/80.  His nutritional status was 
good.  On both legs he had ulceration, exfoliation, and 
induration of more than 6 square inches, hyperpigmentation of 
more than 6 square inches and abnormal texture of more than 6 
square inches.  There was no crusting, tissue loss, 
inflexibility, hypopigmentation or limitation of motion.  The 
skin lesion coverage of the exposed area was zero (0) 
percent.  The skin lesion coverage relative to the whole body 
was 15 percent.  The skin lesions were not associated with 
systemic disease.  The skin lesions did not manifest in 
connection with a nervous condition. 

Also on examination there were no heaves, thrills, murmurs or 
gallops of the Veteran's heart.  As to the remainder of his 
extremities there were no atrophic skin changes, ulceration, 
gangrene, ischemic limb pain or persistent coldness.  All 
pulses of the lower extremities were 2+.  Neurological 
examination of the upper extremities revealed motor and 
sensory functions were within normal limits.  Reflexes in the 
right upper extremity were 2+.  Motor and sensory function of 
the lower extremities was within normal limits and all 
reflexes were 2+.  Color photographs of the Veteran's lower 
legs were attached to the examination report.  An EKG was 
within normal limits and it was noted that his shortness of 
breath was due to obesity and COPD. 

The relevant diagnoses were dermatophytosis and diabetes but 
there was no pathology for diagnoses of diabetic neuropathy 
or peripheral neuropathy.  It was also reported that the 
Veteran had a renal problem, due to diabetes, and that there 
was a diagnosis of early diabetic nephropathy because of the 
presence of protein in his urine.  As to the VA established 
diagnosis of external popliteal (common popliteal) neuritis, 
this condition had resolved. 

On VA examination in February 2007 it was reported that the 
Veteran had no history of ketoacidosis or hypoglycemia.  He 
had progressive loss of strength of the arms, legs, and hands 
as well as tingling and numbness of the arms, legs, and 
hands.  The Veteran reported that his diabetes did not affect 
his skin but he felt that for the last 15 years it affected 
his heart in some unknown manner, with symptoms of shortness 
of breath, dizziness, chest pain, and easy fatigue.  He had 
had hypertension for 15 years and took medication for his 
heart and hypertension.  He had intermittent claudication 
after walking any distance on level ground at 2 miles per 
hour.  He had calf pain at rest and a feeling of persistent 
coldness of the extremities.  Diabetes did not affect his 
kidneys.  Functionally, he had difficulty standing due to 
numbness of his lower extremities and loss of balance.  He 
reported that his diabetes did not affect his skin or his 
arteries. 

On physical examination it was noted that the Veteran's blood 
pressure was controlled with medication.  As to his skin, he 
had exfoliation, crusting, hyperpigmentation of more than 6 
square inches.  There was no ulceration, tissue loss, 
induration, inflexibility, hypopigmentation, abnormal texture 
or limitation of motion.  The skin lesion coverage of the 
exposed area was 80 percent.  The skin lesion coverage 
relative to the whole body was 2 percent.  He had no heaves, 
thrills, murmurs or gallops of the heart.  As to the 
extremities, there was persistent coldness and atrophic skin 
changes with dystrophic nails.  Peripheral pulses of the 
lower extremities were all 2+. 

Neurologically, reflexes of the upper and lower extremities 
were 2+ and also as to both upper and lower extremities motor 
function was within normal limits but sensory function was 
abnormal, with findings of decreased sensation to pinprick 
and light touch.  Photocopies of color photographs of the 
Veteran's lower extremities were associated with the 
examination report. 

It was reported that the Veteran's hypertension was not a 
complication his diabetes but he had diabetic nephropathy and 
this renal condition was at least as likely as not a 
complication of his poorly controlled diabetes.  He had 
diabetic neuropathy of the upper and lower extremities, 
causing neuritis.  The diabetes did not cause any restriction 
of activities.  He did not have a non-diabetic condition that 
was aggravated by the diabetes. 

A VA Doppler arterial flow study in March 2007 revealed 
peripheral vascular disease. 

Additional VA outpatient treatment records show that in the 
Veteran was seen for a history of warty lesions of the feet, 
at which time he related a history of intermittent blisters.  
On examination he had brown spotty discoloration of both legs 
but no open lesions.  He had mild non-pitting edema of both 
ankles.  The diagnoses were diabetes; venous stasis with no 
open lesions; hyperkeratosis of the heels.  In May 2007 he 
complained of chronic back pain which for the last week had 
radiated to his right side.  In June 2007 he had blisters on 
his heel.  Redness had spread from the foot well up the leg 
within just a few hours.  He now had blisters on his ankle, 
as well as pain redness, and swelling.  He stated that this 
condition had flared-up before, even much worse than this 
occurrence. 

On VA examination in July 2008 the Veteran reported having 
progressive loss of strength of the legs, arms, and hands and 
having tingling and numbness of the legs, feet, arms, hands, 
and fingers.  As to his skin, he complained of getting sores 
that did not heal, blisters on his feet, discoloration, 
itching, and pain.  This had been a problem for 10 years.  He 
had had hypertension for 15 years.  He reported having 
persistent coldness of the extremities.  He related a number 
of symptoms for kidney problems.  He reported having 
functional impairment consisting of having to keep his legs 
elevated and having frequent episodes of cellulitis. 

On examination the Veteran had diabetic dermatophytosis on 
the palms of the hands.  There were atrophic skin changes of 
his extremities.  He had thin skin.  There were no findings 
of persistent coldness, ischemic limb pain at rest, gangrene 
or deep ischemic ulcer.  Peripheral pulses in the lower 
extremities were 2+.  Neurologically, motor and sensory 
function of the upper extremities was within normal limits 
and reflexes were 2+ in the upper extremities.  Motor 
function in the lower extremities was within normal limits 
but sensory function was abnormal with diminished vibratory 
sensation in the lower extremities but knee and ankle 
reflexes were 2+. 

The relevant diagnoses were hypertensive heart disease, 
diabetes, nephropathy which has resolved, dermatophytosis, 
and neuropathy of both lower extremities, with complaints of 
tingling of the legs and objective diminished vibratory 
sensation.  It was reported that the essential hypertension 
was not aggravated by the diabetes.  It was reported that the 
Veteran did not have any non-diabetic condition that was 
aggravated by the diabetes. 

In July 2008 a VA opinion was requested regarding the 
Veteran's history of diabetes for 26 years and his history of 
hypertension for 15 years and whether it was as least as 
likely as not that the hypertension was secondary to or 
aggravated by the diabetes.  The response was negative and it 
was stated that his hypertension was not aggravated by 
diabetes because his hypertension was controlled.  Also, the 
hypertension was not due to the diabetes because there was no 
diabetes related renal failure present. 

III. Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303. 

Service connection requires that there be (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability. Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  If some of these elements cannot be 
established, a veteran can instead establish continuity of 
symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007). 

Certain conditions, such as organic disease of the nervous 
system, hypertension, and cardiovascular disease will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection is awarded when a disability is 
proximately due to or the result of, or permanently 
aggravated by, a service-connected disorder.  38 C.F.R. 
§ 3.310(a) and (b).  This requires (1) evidence of a current 
disability; (2) a service-connected disability; and (3) 
evidence establishing a nexus between the service-connected 
disability and the claimed disability.  Wallin v. West, 11 
Vet. App. 509, 512 (1998). 

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2006) (a layperson 
can identify a simple condition, like a broken leg, but not 
complex matters, e.g. a form of cancer). 

The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence.  Such 
absence is a factor in determining credibility, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006).  Other 
factors are the lapse of time in recollecting events attested 
to, prior conflicting statements, bias, and interest. 

This competency determination requires a two-step analysis.  
First is whether the disability is capable of lay 
observation.  See Jandreau, Id., (shoulder dislocation or, in 
a footnote at page 1377, a broken leg but not a form or 
cancer); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet); cf. Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (rheumatic fever isn't capable of lay 
diagnosis).  If so, the second step is to weigh it against 
the other evidence of record-including whether the claimant 
has or has not provided any inservice records documenting 
inservice injury or disability.  Robinson v. Shinseki, No. 
2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 
524737 (C.A. Fed.). 

If the preponderance of the evidence is against the claim, it 
is denied, but if the preponderance of the evidence supports 
of the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

IV. Analysis

A.  Right Arm Disorder

The Veteran is in receipt of a 10 percent disability ratings 
for service-connected for diabetic neuropathy of each upper 
extremity.  Service connection may not be separately granted 
for the various symptoms of the diabetic neuropathy of the 
right upper extremity because this would result in double 
compensation, called pyramiding, which is prohibited under 
38 C.F.R. § 4.14.  The symptoms of diabetic neuropathy 
encompass complaints and any evidence of symptoms of sensory 
abnormalities and motor impairment, such as decreased 
strength in the right arm. 

It is neither claimed nor shown that the Veteran had a 
disorder of the right arm during active service or that such 
manifested within one year after service discharge in March 
1970.  It appears from the record that he may be seeking 
service connection for a vascular disability of the right 
arm, such as phlebitis.  In this regard, a private physician 
reported that the Veteran had phlebitis of the right arm 
which began in 2000.  Similarly, on VA examination of the 
Veteran's skin in 1996 he had lichen simplex chronicus of 
both arms.  However, neither of these, phlebitis or lichen 
simplex chronicus, are subsequently documented or even 
referred to in the evidentiary record.  Also, the private 
physician's report was not accompanied by any reported 
findings of phlebitis or a history of treatment and consisted 
of no more than a bald statement of a clinical history of 
phlebitis.  Moreover, there is nothing in the record which 
indicates that either of these was in any manner related to 
the Veteran's service-connected diabetes or diabetic 
neuropathy of the right arm.  Similarly, as to the Veteran's 
occasional complaints of chest pain which radiates into his 
right arm, there is nothing which links this to his service-
connected diabetes or diabetic neuropathy of the right arm. 

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability." Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the absence of proof of present 
disability there can be no valid claim. Degmetich v. Brown, 
104 F.3d 1328 (1997). See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996). 

In sum, the evidence fails to establish that the Veteran has 
a chronic disorder of the right arm which is separate and 
distinct from his service-connected diabetic neuropathy of 
the right arm. 


B. Right Side Disorder

On VA examination in 1996 the Veteran had a residual 
postoperative cholecystectomy (gall bladder removal) scar.  
However, not only are the service treatment records negative 
for a clinically documented disorder of the Veteran's right 
side, the postoperative records are also negative for a 
clinically documented disorder of the right side other than 
the Veteran's gall bladder removal.  Further, it is not 
claimed that service connection is warranted for any gall 
bladder pathology or removal of his gall bladder.  The 2007 
VA outpatient treatment reflecting pain in the right side 
establishes that this was a symptom of radicular pain 
stemming from a nonservice-connected back disorder, and is 
not evidence of any pathology of the Veteran's right side. 

In sum, the evidence fails to establish that the Veteran has 
a chronic disorder of the right side.  In the absence of 
proof of present disability there can be no valid claim. 
Degmetich v. Brown, 104 F.3d 1328 (1997). See also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996). 


C. Metabolic Encephalopathy (Claimed as a Brain Disorder)

The service treatment records are negative for a brain 
disorder or metabolic encephalopathy.  During the 1990s, more 
than 20 years after service discharge in March 1970, the 
Veteran underwent a series of hospitalizations for symptoms 
of an elevated temperature and severe pain in his legs.  This 
was eventually determined to be a form of an infection but on 
at least two occasions he had mental confusion as an 
accompanying symptom and at least once sepsis was suspected 
but on another occasion there was a diagnosis of metabolic 
encephalopathy.  However, this alleged diagnosis was never 
clinically confirmed and the repeated episodes of infections 
leading to the multiple hospitalizations in the 1990s 
resolved, following which there were never any further 
accompanying symptoms of mental confusion.  This is true 
despite the comment on VA examination in December 2001 that 
the Veteran had diabetes with possible end organ damage of 
the brain as well as the VA outpatient treatment speculation 
in 2002 that the Veteran might have had either a 
cerebrovascular accident or transient ischemic attacks.  
These were no more than medical speculation inasmuch as there 
were no clinical findings in support of those medical 
possibilities which were noted only because they were 
suggestive of medical possibilities.  In sum, those medical 
notation were speculative, general, or inconclusive in nature 
and were not definitive diagnoses made after a review of all 
findings and, so, do not provide a sufficient basis upon 
which to support the claim. 38 C.F.R. § 3.102; see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

In other words, it is clear that the several episodes of 
mental confusion, giving rise to the diagnosis of metabolic 
encephalopathy were acute and transitory and not only did 
they not occurred during active service but occurred many 
years after service and they resolved with the cessation of 
the recurrence of the leg infections. 

So, the evidence does not establish that the Veteran actually 
has chronic metabolic encephalopathy.  In the absence of 
proof of present disability there can be no valid claim. 
Degmetich v. Brown, 104 F.3d 1328 (1997). See also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996). 


D. Arteriosclerotic Cardiovascular Disease

It is undisputed that arteriosclerotic cardiovascular disease 
did not have its onset during active service and did not 
manifest within one year of the Veteran's March 1970 service 
discharge.  Rather, it first manifested years after active 
service. 

The only favorable medical evidence of a link between the 
Veteran's service-connected diabetes and his arteriosclerotic 
cardiovascular disease is the diagnostic speculation on VA 
examination in December 2001 that the Veteran might have 
diabetes with possible end organ damage of the heart.  
However, medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  38 C.F.R. § 3.102; see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  

So, the evidence does not establish that the Veteran has 
arteriosclerotic cardiovascular disease which is related in 
any manner to his service-connected diabetes. 


E. Hypertension

It is undisputed that the Veteran's hypertension did not have 
its onset during active service and did not manifest within 
one year of the Veteran's March 1970 service discharge.  
Rather, it first manifested years after active service. 

The only competent medical nexus evidence addressing any 
possible link between the claimed hypertension and the 
service-connected diabetes is the opinions of VA examiners in 
March 2002 and July 2008.  The opinion in 2002 was that the 
hypertension was unrelated to the diabetes.  Similarly, the 
opinion in 2008 was that essential hypertension was is not 
aggravated by diabetes mellitus and not caused by diabetes 
because the Veteran has no renal failure (even though he is 
service-connected for nephropathy as due to the service-
connected diabetes) and his past nephropathy has resolved.  
These opinions oppose, rather than supports, the claim.  

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for hypertension as to the required nexus element, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


V. Principles Governing Increased Ratings

Service-connected disability ratings are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; see also 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.21. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim). 

Diabetic neuropathy of the right and left lower leg are 
separately rated under Diagnostic Code 8621, neuritis of the 
external popliteal nerve, also called the common peroneal 
nerve.  Under Diagnostic Code 8521, 10 percent encompasses 
mild incomplete paralysis or neuritis (the latter under 
Diagnostic Code 8621).  The next higher rating is 20 percent 
for moderate incomplete paralysis, 30 percent is assigned for 
severe incomplete paralysis.  And the criterion for a 40 
percent rating is complete paralysis.  When the involvement 
of a peripheral nerve is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Note to 
38 C.F.R. § 4.124a.  

Service connection was initially granted by rating decision 
in November 2002 for diabetic peripheral neuropathy with 
recurring cellulitis of each lower extremity effective June 
7, 2001, date of receipt of claim. 

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118). 

Generally, where the law or regulation changes the most 
favorable version applies unless otherwise allowed by law.  
So, if the amended regulations do not include a provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding the holding in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (overruled by the Federal Circuit - in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)).  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 11-97 (Mar. 25, 1997); VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 provided that eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area warrants a noncompensable evaluation.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area a 10 percent is warranted.  

Since August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806 provides that for dermatitis or eczema a 10 percent 
rating is warranted when there is involvement of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  For the next higher rating of 30 percent there 
must be involvement of 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period. 

Also, Diagnostic Code 7806, as effective since August 20, 
2002, provides that dermatitis or eczema may be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  


A. Diabetic Peripheral Neuropathy of the Right Lower 
Extremity with Recurring Cellulitis

As to diabetic neuropathy, the evidence shows that the common 
peroneal nerve is affected.  The evidence shows that the 
Veteran has had diminished sensation and complaints of 
tingling and other sensory abnormalities.  While he has 
complained of diminished strength, overall, his reflexes and 
motor function are within normal limits, if not actually 
normal.  Given the limited amount of sensory impairment and 
the absence of any significant motor dysfunction, at any time 
during the appeal, an initial rating in excess of 10 percent 
is not warranted on the basis of neurological impairment. 

In evaluating the evidence with respect to recurring 
cellulitis under the old rating criteria, the Board concludes 
that an initial rating in excess of 10 percent is not 
warranted because the Veteran's skin involvement did not 
affect an exposed surface or extensive area. 

Under the new rating criteria, the Veteran's skin disorder 
does not cause disfigurement or any scarring.  The 2005 VA 
examination noted that he required systemic therapy, 
consisting of corticosteroid therapy but this was for less 
than six weeks.  The evidence does not otherwise show that 
the skin disorder results in any functional impairment. 


B. Diabetic Peripheral Neuropathy of the Left Lower Extremity

The diabetic neuropathy of the left lower extremity is shown 
to affect the common peroneal nerve.  As with the right lower 
extremity, the evidence shows that the Veteran has had 
diminished sensation and complaints of tingling and other 
sensory abnormalities.  While he has complained of diminished 
strength, overall, his reflexes and motor function are within 
normal limits, if not actually normal.  Given the limited 
amount of sensory impairment and the absence of any 
significant motor dysfunction, at any time during the appeal, 
an initial rating in excess of 10 percent is not warranted on 
the basis of neurological impairment. 


C. Recurring Cellulitis of the Left Lower Extremity

Under the old rating criteria, the Board concludes that an 
initial rating in excess of 10 percent is not warranted for 
recurring cellulitis of the left lower extremity because the 
Veteran's skin involvement does not affect an exposed surface 
or extensive area. 

Under the new rating criteria, the Veteran's skin disorder 
does not cause disfigurement or any scarring.  The 2005 VA 
examination noted that he required systemic therapy, 
consisting of corticosteroid therapy but this was for less 
than six weeks.  The evidence does not otherwise show that 
the skin disorder results in any functional impairment. 

Accordingly, an initial separate rating in excess of 10 
percent is not warranted. 

Consideration has been given to "staged ratings" for the 
disabilities at issue over the period of time since service 
connection became effective, but since the effective date of 
the award of service connection the objective evidence shows 
the conditions has remained no more disabling that a 
reflected in the current disability ratings. 


D. Extraschedular Consideration

The Board may not assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance but may refer the 
case for that purpose if the schedular rating criteria are 
inadequate.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008) 
(citing Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008); 
aff'd Thun v. Peake, 2009 WL 2096205 (Fed. Cir.); Thun v. 
Peake, 2008-7135, slip op. at 4 (Fed. Cir. July 17, 2009).).  
The inadequacy of the schedular criteria is a threshold 
determination, without which further extraschedular 
consideration is not required.  If the schedular rating 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule and the assigned schedular rating is 
adequate.  Thun v. Peake, 22 Vet. App. 111, 115 - 19 (2008)) 
(citing VAOPGCPREC 6-96); aff'd Thun v. Peake, 2009 WL 
2096205 (Fed. Cir.); Thun v. Peake, 2008-7135, slip op. at 4 
(Fed. Cir. July 17, 2009).. 

Here, the Veteran's impairment based on the signs and 
symptoms shown in the record, as discussed above, are 
appropriately encompassed in the rating criteria under which 
the disabilities have been assigned initial ratings of 10 
percent.  The application of the schedular criteria is not 
otherwise shown to be impractical and, so, there is no reason 
to refer this case for extraschedular consideration.  


ORDER

Service connection for a right arm disorder, other than 
diabetic peripheral neuropathy of the right upper extremity 
is denied.

Service connection for a disorder of the right side is 
denied.

Service connection for metabolic encephalopathy (claimed as a 
brain disorder) is denied.

Service connection for arteriosclerotic cardiovascular 
disease is denied.

Service connection for and hypertension is denied. 

An initial rating in excess of 10 percent for diabetic 
peripheral neuropathy of the right lower extremity with 
recurring cellulitis is denied.  

An initial rating in excess of 10 percent for diabetic 
peripheral neuropathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for recurring 
cellulitis of the left lower extremity is denied.


REMAND

By RO letter dated in July 1996 the Veteran was notified of a 
rating decision that month denying service connection for 
phlebitis and cellulitis, claimed as due to inservice 
herbicide exposure.  Service connection was also denied as 
not secondary to service-connected bilateral dermatophytosis 
of the feet, and as not incurred or aggravate during service. 

In September 1996 the Veteran filed a Notice of Disagreement 
to the denial and a Statement of the Case was issued in 
October 1996.  But, the Veteran never filed a Substantive 
Appeal which would have perfected or completed that appeal.  
Accordingly, that decision is final.  See 38 C.F.R. § 20.1103 
(A rating action from which an appeal is not perfected is 
final).  But it is possible to reopen a previously denied 
claim by submitting evidence that is both new and material.  
38 U.S.C.A. § 5108.

The November 2002 rating decision which is appealed denied 
service connection for vascular disease of the lower 
extremities as not due to service-connected diabetes 
mellitus.  This claimed disorder was later characterized as 
bilateral varicose veins with deep venous thrombosis, status 
post phlebitic syndrome, claimed as secondary to service-
connected diabetes. 

The Board is aware that at the time of the 1996 rating 
decision service connection was not in effect for diabetes 
mellitus, Type II.  Nevertheless, the disability which is now 
claimed was previously denied and, so, new and material 
evidence is required to reopen the claim. 

Here, the RO has not determined whether new and material 
evidence has been submitted to reopen the claim but, rather, 
addressed the issue on a de novo basis. 

On the new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  While the 
VCAA notice in this case addressed the underlying claim of 
service connection, there is no notice of the type of 
evidence necessary to substantiate the element of service 
connection that was found insufficient in the previous 
denial.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should advise the Veteran of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for bilateral varicose veins 
with deep venous thrombosis, status post 
phlebitic syndrome, to include as 
secondary to service-connected diabetes.  
Apart from other notice requirements 
applicable under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) the RO/AMC 
should comply with the Court's guidance 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006) and advise the Veteran of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for service 
connection.  In doing so, the RO/AMC 
should advise the Veteran of the element 
or elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denial.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


